Exhibit 3.2 PACIFIC OFFICE PROPERTIES TRUST, INC. ARTICLES SUPPLEMENTARY Articles Supplementary of Board of Directors Classifying and Designating a Series of Common Stock as Senior Common Stock and Fixing Distribution and Other Preferences and Rights of Such Series Pacific Office Properties Trust, Inc., a Maryland corporation, having its principal office in the State of Maryland in the City of Baltimore (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: Pursuant to authority conferred upon the Board of Directors, the Board of Directors has duly classified 40,000,000of the authorized but unissued shares of common stock, par value $0.0001 per share (“Common Stock”), of the Corporation as a class designated the “Senior Common Stock.” SECOND: A description of the Senior Common Stock, including the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications, and terms and conditions of redemption, all as set by the Board of Directors of the Corporation, is as follows: Section1 Designation and Number.A class of Common Stock designated as “Senior Common Stock” is hereby established. The number of shares constituting such class shall be 40,000,000. Section2 Rank.The Senior Common Stock will, with respect to dividend rights and rights upon liquidation, dissolution or winding up of the Corporation, rank (a) senior to the Listed Common Stock (as defined in the charter of the Corporation (the “Charter”)), the Corporation’s Class B Common Stock, the Corporation’s Proportionate Voting Preferred Stock, par value $0.0001 per share, and all equity securities of the Corporation the terms of which specifically provide that such equity securities rank junior to the Senior Common Stock with respect to dividend rights or rights upon liquidation, dissolution or winding up of the Corporation; (b)junior to equity securities issued by the Corporation to the extent that the terms of such equity securities specifically provide that such equity securities rank senior to the Senior Common Stock with respect to dividend rights or rights upon liquidation, dissolution or winding up of the Corporation; (c)on a parity with all other equity securities issued by the Corporation, other than those equity securities referred to in clauses (a)and (b)hereof; and (d)junior to all existing and future indebtedness of the Corporation. The term “equity securities” does not include convertible debt securities, which will rank senior to the Senior Common Stock prior to conversion. Section3
